DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 61 are presented for examination.  The preliminary amendment filed 12-26-2019 cancelled claims 1 to 31 and added new claims 32 to 61.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 12-26, 8-31 and 11-11-2020 have been considered by the examiner (see attached PTO-1449).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 52 and 57 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 52 and 57 are directed to computer readable storage mediums, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32 to 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for wireless communication performing LDPC encoding on an input sequence, based on a parity check matrix wherein the parity check matrix is determined according to a permutation value matrix. The recited steps of performing a LDPC encoding on an input sequence according to a parity check matrix, and the parity check matrix being determined based on a permutation value matrix are related to a mathematical relationship/mathematical concept.  The claims, under the broadest reasonable interpretation are directed to a mathematical concept because the steps of LDPC encoding is a mathematical concept.  The steps of determining the parity check matrix is also a mathematical concept.  This judicial exception is not integrated into a practical application because the entire claim limitations are directed to the abstract idea and the claim do not recite any additional elements to integrate the abstract idea into a practical application.   The dependent claims (33 to 36 and 38 to 41) recites the coefficient matrix and the lifting size determination that are all part of the mathematical concept and failing to integrate the abstract idea of the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are related to the mathematical concepts and are abstract ideas.  The additional limitations fails to impose any meaningful limits to the LDPC encoding steps and fails to provide improvement to the technology or the computer; therefore, the additional limits fails to amount to significantly more than the judicial exception.  Therefore, for the reasons stated above, the claims are patent ineligible and are rejected under 35 U.S.C. 101.  

Claims 42 to 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant has provided evidence that the claims are intended to include software only.  Reading the claims in light of the specifications (se paragraph 1565), the apparatus maybe embodied in software and software is not one of the statutory category.  Software is not a physical article, or object or a machine or manufacture; therefore, software is not patent eligible and the claims are rejected under 35 U.S.C. 101.    Dependent claims 43 to 46 and 48 to 51 are also rejected because they are also directed to software.
Claims 52 to 61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant has provided evidence that the term “computer readable medium” to include non-statutory matter (see paragraph 1560- 1565). As such, the claims are drawn to energy and energy is not one of the four statutory category 

Allowable Subject Matter
Claims 32 to 61 are not rejected over art; however, the claims as filed are not allowable due to lack of statutory subject matter rejected under 35USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. Cyclic and Quasi-Cyclic LDPC Codes on Constrained Parity-Check Matrices and Their Trapping Sets, IEEE.
Chiu et al.	(USPAP 2017/0250712) discloses a QC-LDPC method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shelly A Chase/            Primary Examiner, Art Unit 2112